Citation Nr: 1129738	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-23 006A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Popular Bluff, Missouri



THE ISSUE

Whether the Veteran is eligible for enrollment in the Department of Veterans Affairs healthcare system.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) service from January 25, 1980 to August 8, 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 administrative decision of the Department of Veterans Affairs (VA) Missouri Healthcare System in Poplar Bluff, Missouri, that determined the Veteran was not eligible for enrollment in the VA healthcare system.

A June 2010 rating decision issued by the VA Regional Office (RO) in St. Louis, Missouri granted the Veteran's claim for service connection for a left knee disability.  An initial rating of 20 percent was assigned.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for a left knee disability, rated as 20 percent disabling.

2.  The Veteran's current disability rating of 20 percent renders her eligible for enrollment in the VA healthcare system under priority category 3.  



CONCLUSION OF LAW

The eligibility requirements for enrollment in the VA healthcare system under priority category 3 are met.  38 U.S.C.A. §§ 101 (2, 24), 1705 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 17.36 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

This decision grants the benefit sought on appeal; hence further notice or assistance is unnecessary to assist the Veteran in substantiating the claim.

Applicable Law and Regulations

A "veteran" is an individual who served in the active military, naval, or air service and was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

With respect to reserve service, military, naval or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in or aggravated by the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated by the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training includes full-time duty performed by members of the National Guard or Air National Guard of any state under sections 316, 502, 503, 504, or 505 of title 32 of the United States Code.  38 C.F.R. § 3.6(c)(3).  

Under 38 U.S.C.A. § 1705(a), VA shall manage the enrollment of veterans in accordance with the enumerated priorities.  The Secretary of Veterans Affairs (Secretary) shall manage the enrollment of veterans in accordance with the following priorities, in the order listed: (1) veterans with service-connected disabilities rated 50 percent or greater; (2) veterans with service-connected disabilities rated 30 percent or 40 percent; (3) veterans who are former prisoners of war (POW) or were awarded the Purple Heart; veterans with service-connected disabilities rated 10 percent or 20 percent; (4) veterans who are in receipt of increased pension based on a need of regular aid and attendance or by reason of being permanently housebound and other veterans who are catastrophically disabled; (5) veterans who are unable to defray the expenses of necessary care as determined under 38 U.S.C.A. § 1722(a); (6) all other veterans eligible for hospital care, medical services, and nursing home care under 38 U.S.C.A. § 1710(a)(2); and, (7) veterans described in 38 U.S.C.A. § 1710(a)(3).  38 U.S.C.A. § 1705(a).

Pursuant to Public Law No. 104-262, the Veterans' Health Care Eligibility Reform Act of 1996, the Secretary is required to make an annual decision as to enrollment in the VA healthcare system.  Effective October 2, 2002, section 202(a) of the Department of Veterans Affairs Health Care Programs Enhancement Act of 2001, Pub. L. No. 107-135, 115 Stat. 2446 (2002), an additional priority category 8 was established.

Generally, a veteran must be enrolled in the VA healthcare system as a condition to receiving medical benefits.  38 C.F.R. § 17.36(a).  The Secretary determines which categories of veterans are eligible to be enrolled, based upon enumerated priorities; with veterans who do not have any service-connected disabilities assigned the lowest priority, or Priority Group 8.  38 C.F.R. § 17.36(b).

Beginning on January 17, 2003, VA enrolled all priority categories of veterans except those veterans in Priority Group 8 who were not in an enrolled status on January 17, 2003.  38 C.F.R. § 17.36(c); see also 68 Fed. Reg. 2670-73 (Jan. 17, 2003) (regarding the Secretary's decision to restrict enrollment to veterans in Priority Group 8 not already enrolled as of January 17, 2003, in light of VA's limited resources).  A veteran may apply to be enrolled in the VA healthcare system at any time; however, a veteran who wishes to be enrolled must apply by submitting a completed VA application for health benefits to a VA medical facility.  38 C.F.R. § 17.36(d).

Analysis

A June 2009 Personnel Information Exchange System (PIES) response indicates that the Veteran's service between January 1980 and August 1980 was for "ACDUTRA only."  However, in June 2010, the Veteran was granted service connection for a left knee disability incurred during the period of ACDUTRA.  The disability was rated 20 percent disabling.  

This assigned 20 percent rating renders the Veteran eligible for enrollment in the VA system under priority category 3.  See 38 U.S.C.A. § 1705(a).  The Veteran contended during the course of the appeal that she should be enrolled in the VA healthcare system based on the left knee disability.  This decision represents a full grant of the benefit sought on appeal.


ORDER

Eligibility for enrollment in the VA healthcare system under priority category 3 is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


